Supreme Court

                                                     No. 2011-281-Appeal.
                                                     No. 2012-308-Appeal.
                                                     (PM 09-5598)




In re Irving Briggs.            :




  NOTICE: This opinion is subject to formal revision before publication in
  the Rhode Island Reporter. Readers are requested to notify the Opinion
  Analyst, Supreme Court of Rhode Island, 250 Benefit Street, Providence,
  Rhode Island 02903, at Tel. 222-3258 of any typographical or other
  formal errors in order that corrections may be made before the opinion is
  published.
                                                                             Supreme Court



               In re Irving Briggs.               :                          No. 2011-281-Appeal.
                                                                             No. 2012-308-Appeal.
                                                                             (PM 09-5598)



              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Flaherty, for the Court.        The issue before this Court revolves around the

propriety of the transfer of Irving Briggs by the Department of Mental Health, Retardation and

Hospitals 1 (department) to the Adult Correctional Institutions (ACI) under G.L. 1956 chapter 5.3

of title 40.1. Pursuant to § 40.1-5.3-9, the director of the department petitioned the Superior

Court for an emergency transfer of Briggs, a sentenced inmate, from the Forensic Unit of the

Eleanor Slater Hospital—where he was receiving specialized mental-health services as a

psychiatric inpatient—back to the ACI where he previously had been incarcerated. On behalf of

Briggs, the Mental Health Advocate 2 objected to the transfer. Before this Court, Briggs contends

that his emergency transfer to the ACI, in the absence of a full evidentiary hearing, violated his

procedural due-process rights. He further argues that, based on allegations that the department


1
  After the Superior Court proceedings in this matter, the Rhode Island General Assembly
changed the name of the Department of Mental Health, Retardation and Hospitals to the
“Department of Behavioral Healthcare, Developmental Disabilities and Hospitals.” We will
simply use the term “the department” in this opinion.
2
  The statutes setting forth the duties of the Mental Health Advocate include G.L. 1956 §§ 40.1-
5-13, 40.1-5-22, and 40.1-5-24. The Mental Health Advocate’s duties include, among others,
“[i]nsur[ing] that each person in treatment * * * is apprised of his or her rights under this
chapter” and “[a]ct[ing] as counsel for all indigent persons * * * relating to the application of the
provisions of this chapter, including, but not limited to, judicial proceedings hereunder.” Section
40.1-5-22(1), (6).
                                                -1-
contrived the emergency precipitating his transfer, the trial justice erred in denying his motion

for sanctions under Rule 11 of the Superior Court Rules of Civil Procedure.

       This case came before this Court on February 27, 2013, pursuant to an order directing the

parties to show cause why the issues raised in this appeal should not summarily be decided.

After considering the parties’ written and oral submissions and after reviewing the record, we

conclude that cause has not been shown and that this case may be decided without further

briefing or argument. For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court.

                                               I
                                       Facts and Travel

       Briggs was convicted of three counts of first-degree sexual assault after a jury-waived

trial, and on October 6, 2003, he was sentenced to serve sixty years imprisonment. In September

2009, while incarcerated at the ACI, Briggs was evaluated by Dr. Jody Underwood, a

psychiatrist employed by the Rhode Island Department of Corrections. In the psychiatrist’s

opinion, Briggs was suffering from a serious mental illness and, at that time, was in need of the

therapeutic setting of a psychiatric hospital. After a petition was filed with the Superior Court,

Briggs was transferred to the Forensic Unit on September 24, 2009, by order of a trial justice,

pursuant to § 40.1-5.3-6. 3




3
 General Laws 1956 § 40.1-5.3-6, entitled “Examination of persons awaiting trial or convicted
and imprisoned for crime,” provides:
              “On a petition of the director of the department of mental health,
              retardation, and hospitals, or on the petition of the director of the
              department of corrections, setting forth that any person awaiting
              trial or convicted of a crime and imprisoned for the crime in the
              adult correctional institutions is mentally ill and requires
              specialized mental health care and psychiatric in-patient services
              which cannot be provided in a correctional facility, a justice of the
                                              -2-
       However, Briggs did not encounter smooth sailing while he was hospitalized.               On

November 2, 2009, the department sought emergency relief from the Superior Court for the

transfer of Briggs back to the ACI under § 40.1-5.3-9. 4 The allegations that constituted the

perceived emergency were set forth in a letter addressed to the Mental Health Advocate and

signed by the associate director of the department. This letter, dated November 2, 2009, starkly

declared that Briggs’s “continued presence at the Forensic Unit of [Eleanor Slater Hospital]

presents a clear health and safety risk to the other patients and staff on the ward.” The letter also

said that the department “has assessed Mr. Briggs and [it has] determined that he does not

require specialized psychiatric services at the Forensic Unit of the [Eleanor Slater Hospital] and

can receive appropriate care at the ACI,” and that “[t]he Department of Corrections has

evaluated Mr. Briggs and they are in agreement that he is not in need of specialized psychiatric

services at the [Eleanor Slater Hospital] and can be transferred back to the ACI to serve the

remainder of his sentence.” Finally, the letter provided that the department would be appearing

before a Superior Court justice “to petition the court on an emergency basis to transfer Irving

Briggs (10/7/68) back to the ACI” that day.

       Despite the short notice, the Mental Health Advocate appeared in court on behalf of

Briggs. 5 The trial justice held a conference with both attorneys in his chambers that was not

recorded, and after the conference, the parties articulated their arguments on the record. The


               superior court may order the examination of the person as in his or
               her discretion he or she shall deem appropriate.”
4
  Section 40.1-5.3-9, entitled “Return to confinement,” provides:
               “When any person transferred pursuant to § 40.1-5.3-7 has
               sufficiently recovered his or her mental health, he or she may,
               upon petition of the director and by order of a justice of the
               superior court in his or her discretion, be transferred to the place of
               his or her original confinement, to serve out the remainder of his or
               her term of sentence.”
5
  Briggs was not present at the conference.
                                                -3-
department’s counsel argued that Briggs had attempted to strangle another patient in the Forensic

Unit, that the director was concerned about patient safety, and that the staff no longer wanted to

be on the unit with Briggs. He explained that Briggs’s most recent hostile actions were directed

at a nurse and that that serious incident had taken place over the weekend. Also, concern was

expressed about threats directed toward a treating psychiatrist that had occurred within the

previous week. The department’s counsel explained that Briggs’s behavior was becoming more

aggressive and that it was the opinion of the department physicians that Briggs had been feigning

psychiatric symptoms because there was a possibility that he would be moved back to the ACI.

Based on his increased aggression that seemed to be correlated to his potential transfer, the

department’s counsel expressed worry that Briggs would likely increase his dangerous behavior

if he were to learn of a pending transfer hearing. 6 The Mental Health Advocate objected to the

proceeding. He questioned the credibility of the department’s presentation that this was in fact

an emergency situation, and he argued that the department must file a petition and a hearing must

be held before Briggs could be moved back to the ACI, pursuant to § 40.1-5.3-9.

       After hearing from the parties, the trial justice observed that § 40.1-5.3-9 was silent about

whether a hearing should be provided in the case of an inmate being returned to the ACI, and

that chapter 5.3 of title 40.1 was devoid of any direction as to how to proceed in an emergency.

The trial justice deferred to the decision of another Superior Court justice in 2002 that concluded

6
  The department’s counsel also asserted in chambers—based on information supposedly gleaned
from Briggs himself—that Briggs was wanted in Illinois for two murders. However, as of
November 5, 2009, the information about the two alleged murders was acknowledged to be
inaccurate. The trial justice rebuked the department about this misinformation, stating that he
was “a bit troubled that it certainly was represented that Mr. Briggs had committed two murders
in the State of Illinois. * * * The fact that there was some misleading with regard to that is
troubling, I cannot emphasize that enough.” However, he explained that the incorrect
information about the two murders “was not [his] sole motivating factor” for granting the
emergency transfer. He indicated that he considered “[Briggs’s] violence while [i]n the forensic
unit, [and the] personal safety and welfare of both the staff and the other inmates.”
                                               -4-
that inmates being moved from the Forensic Unit back to the ACI should be entitled to

evidentiary hearings similar to those conducted pursuant to §§ 40.1-5.3-6 and 40.1-5.3-7, which

mapped out the procedure to be followed when transferring an inmate from the ACI to the

Forensic Unit. 7 Against this background, and after noting that the procedure for an emergency

transfer from the Forensic Unit back to the ACI was an issue of first impression, the trial justice

weighed the potential harm to Briggs if he were immediately transferred against the potential

harm that could occur to others if he were to remain at the Forensic Unit. The trial justice

concluded that “[i]f the court is not allowed to transfer, there may be some chaos or, at worse,

some serious injury that results.”

       To support his decision to allow the transfer in advance of a full evidentiary hearing, the

trial justice cited Cleveland Board of Education v. Loudermill, 470 U.S. 532, 545 (1985), which

provides that “[i]n general, ‘something less’ than a full evidentiary hearing is sufficient” in the

pre-deprivation context. 8 The trial justice noted that Briggs had been afforded some due process

before his transfer: counsel for Briggs had been provided with notice of the emergency hearing,

counsel had been able to participate in a chambers conference, and counsel had been given the

opportunity to place her concerns on the record. Based on this reasoning, the trial justice ordered




7
  In the trial justice’s decision, dated February 19, 2010, he discussed administrative order 86-1,
which addresses emergency transfers to the Forensic Unit pursuant to § 40.1-5.3-6, and
suggested that it should also apply to transfers under § 40.1-5.3-9.
8
  In Cleveland Board of Education v. Loudermill, 470 U.S. 532, 546 (1985), the United States
Supreme Court considered the due-process rights to be afforded to a public employee before the
employee is terminated. Id. The Court stated that “[t]he tenured public employee is entitled to
oral or written notice of the charges against him, an explanation of the employer’s evidence, and
an opportunity to present his side of the story.” Id. The Court further opined that while a pre-
termination “hearing” is necessary, it “need not be elaborate,” and that “[i]n general, ‘something
less’ than a full evidentiary hearing is sufficient prior to adverse administrative action.” Id. at
545.
                                               -5-
the transfer of Briggs forthwith to the ACI; however, he set the matter down for a post-transfer

evidentiary hearing on November 5, 2009—just three days later.

       On November 5, 2009, although the department was ready to proceed with a hearing, the

Mental Health Advocate indicated that he was making a “formal request * * * [to] stay, or in the

alternative, actually vacate the order * * * [the trial justice] heard on [November 2, 2009],

transferring Mr. Briggs to prison.” The department opposed the motion, and the trial justice took

the arguments under advisement. The next day, he issued a bench decision that denied both the

Mental Health Advocate’s motion to reconsider as well as the request to transfer Briggs back to

the Forensic Unit. 9 The post-transfer evidentiary hearing was then scheduled for November 23,

2009, but it was later rescheduled to November 30, 2009, and then again to December 2, 2009.

       The hearing commenced on December 2, 2009, and continued to December 10, 2009;

January 11, 12, 13, 15, 22, and 29, 2010; and February 5, 2010. 10 During the hearing, testimony

was presented by Dr. Pedro F. Tactacan, an attending psychiatrist at the Forensic Unit, and Dr.

Underwood, a psychiatrist with the Rhode Island Department of Corrections, about whether

Briggs needed any further specialized mental-health services or psychiatric inpatient services.

Specifically, Dr. Tactacan testified that Briggs did not presently suffer from a disorder that

required inpatient psychiatric hospitalization and treatment. He gave the opinion that Briggs was

manipulative and that his behavior was simply an attempt to remain at the Forensic Unit.

Similarly, Dr. Underwood, who originally recommended that Briggs be transferred to the




9
   Briggs immediately appealed, but a duty justice of this Court declined to issue a stay, noting
that an evidentiary hearing was pending in the Superior Court. That appeal is now consolidated
with this appeal.
10
    Regrettably, the record does not include transcripts from the December 2 and 10, 2009
hearings.
                                              -6-
Forensic Unit, testified that Briggs’s symptoms were in remission due to his medication regimen

while he was being treated at the Forensic Unit.

       Testimony was also presented about the safety concerns at the Forensic Unit by Dr.

Tactacan; Joseph Monteiro, a mental-health worker at the Forensic Unit; Ralph Gibbs, a mental-

health worker at the Forensic Unit; Erin Benfante, a registered nurse at the Forensic Unit; and

Dr. Charlene Tate, the Medical Director and Chief of Clinical Services at the Forensic Unit.

Doctor Tactacan testified mostly about the technical components of Briggs’s psychiatric

analysis, but he also discussed various threats made by Briggs, as well as his manipulative

nature. This information was based on Dr. Tactacan’s own one-on-one interactions with Briggs

and information gleaned from individuals who appeared to be in fear of Briggs.

       Monteiro, who was assigned to provide one-on-one supervision of Briggs, testified about

one particular incident in which one patient engaged in some inappropriate touching of Briggs,

which resulted in a violent outburst. He also testified that he had come to know Briggs, but he

did not find Briggs to be a volatile and dangerous individual, which was contrary to what he had

been told by other staff members.

       Gibbs, who was also assigned to provide one-on-one supervision of Briggs, testified

about an incident involving Nurse Benfante, in which Briggs followed Nurse Benfante back to

the nurses’ station and punched an office window after the pair had engaged in a verbal

altercation, precipitated because Briggs had draped a sheet over his head in violation of hospital

policy. Nurse Benfante also testified about that incident, and she related Briggs’s specific threats




                                               -7-
that he was going to turn the ward upside down and that there was nothing the ward could do to

prevent him from getting to her. 11

       Finally, Dr. Tate testified. She explained that she was aware of the problems with

Briggs, which were escalating, and she expressed concern for the safety of patients and staff.

She explained that the most significant incident was the one involving Nurse Benfante and that,

based on all the information she had from Nurse Benfante and others, it was her opinion that they

needed to remove Briggs from the Forensic Unit.

       On February 5, 2010, after the last witness had testified, the Mental Health Advocate

filed a motion to impose sanctions under Rule 11. In his motion, the Mental Health Advocate

alleged misconduct by the department, specifically arguing that the department and the

administration of Eleanor Slater Hospital had “contrived a materially inaccurate set of facts in

furtherance of a conspiracy to secure a court order for the immediate discharge of [Briggs] from

Eleanor Slater Hospital.” The department opposed this motion and argued that uncontroverted

evidence was presented by two highly qualified medical experts that Briggs was not in need of

the Forensic Unit’s specialized services.     The department also argued that the testimony

presented during the hearing supported that Briggs’s behavior had created an escalating tension

on the Forensic Unit and resulted in at least a perceived emergency by November 2, 2009.

       On February 19, 2010, the trial justice issued a written decision on the underlying merits

and the motion for Rule 11 sanctions. After reviewing the testimony about Briggs’s psychiatric

condition, the trial justice found “the testimony of [Dr. Tactacan and Dr. Underwood] * * *

credible and forthright,” and that “[a]t the present time, as well as of November 2, 2009, a

preponderance of evidence indicates that [Briggs] has sufficiently recovered his mental health

11
  Incident reports relating to Briggs were also submitted into evidence and reviewed by the trial
justice.
                                              -8-
and is no longer in need of specialized psychiatric services that can only be provided at the

Forensic Unit.” The trial justice noted that “[t]his particular point was conceded by the Mental

Health Advocate at final argument.” 12

       In examining the Mental Health Advocate’s allegation that the trial justice had been

misled about the circumstances surrounding the need to immediately order Briggs back to the

ACI prior to a hearing, the trial justice summarized the testimony of each witness and assessed

their credibility. The trial justice found that “Dr. Tactacan was very detailed and confident in his

testimony regarding his psychiatric analysis of [Briggs].” He indicated that Dr. Tactacan’s

“actual testimony as to his own fears falls short of what appears in his affidavit,” and that some

of the incidents in Dr. Tactacan’s affidavit that described Briggs’s alleged assaultive and

dangerous behavior was “in some contrast” to the incident reports that were submitted on

February 5, 2010. The trial justice also noted that Monteiro and Gibbs testified that “their

experiences with [Briggs] were not consistent with the information they previously heard about”

Briggs’s potential volatile nature. He found Nurse Benfante “clearly appeared to be distraught

and in fear” and that she “appeared sincere” in her testimony. Finally, the trial justice noted that

he was “impressed with the credibility and sincerity of Dr. Tate,” and that “[i]t [wa]s very clear

to the Court that she was very concerned with the safety of the Forensic Unit.”

       The trial justice ultimately summarized his findings, in pertinent part, as follows:

               “1)    The emergency described by [the department] on November
                      2, 2009, was not as acute as initially represented.
               “2)    The concern of Dr. Tate for the safety and security of the
                      Forensic Unit and patients and staff in such Unit was
                      credible and sincere.

12
   Indeed, the Mental Health Advocate conceded to the trial justice that he “could not find a
doctor on the planet who could look at Mr. Briggs and his psychiatric condition, and conclude
that he still needs to be in a hospital,” and, therefore, “the merits of this case [were] no longer in
issue.”
                                                -9-
               “3)   Nurse Benfante’s distress is sincere. However, the Court is
                     unsure of how much of a rational basis exists for her
                     distress. The Court cautions that the rational basis is a
                     matter of degree in the context of this case.
               “4)   Dr. Tactacan’s concern for the safety and security of the
                     Forensic Unit and the staff and patients is also credible and
                     sincere.”

Based on these findings, the trial justice “decline[d] to find a conspiracy among [the department]

staff and administration to remove [Briggs] from the Forensic Unit at any and all costs.”

        On March 15, 2010, Briggs timely appealed to this Court. The issues before this Court

are whether Briggs was afforded procedural due process and whether Rule 11 sanctions should

have been imposed against the department.

                                              II
                                      Standard of Review

       This Court applies “a de novo standard of review * * * to questions of law, as well as to

mixed questions of fact and law that purportedly implicate a constitutional right.” Richards v.

Fiore, 57 A.3d 254, 257 (R.I. 2012) (quoting State v. Wiggins, 919 A.2d 987, 989 (R.I. 2007)).

This Court also applies a de novo review to questions of statutory interpretation. Webster v.

Perrotta, 774 A.2d 68, 75 (R.I. 2001). Finally, this Court reviews a trial justice’s decision to

award or deny Rule 11 sanctions under an abuse-of-discretion standard. Pleasant Management,

LLC v. Carrasco, 918 A.2d 213, 217 (R.I. 2007).

                                                A
                                          Justiciability

       There is a threshold issue in this case about whether the matter is justiciable under the

mootness doctrine. See Swain v. Estate of Tyre ex rel. Reilly, 57 A.3d 283, 289 (R.I. 2012).

This Court has held that “[a] case is moot if it raised a justiciable controversy at the time the

complaint was filed, but events occurring after the filing have deprived the litigant of an ongoing



                                              - 10 -
stake in the controversy.” City of Cranston v. Rhode Island Laborers’ District Council, Local

1033, 960 A.2d 529, 533 (R.I. 2008) (quoting Seibert v. Clark, 619 A.2d 1108, 1110 (R.I.

1993)). Briggs concedes that the merits of the underlying matter are moot; however, he argues

that the procedural issues raised are capable of repetition yet evading review.

       “Although it is not the role of this Court to consider ‘moot, abstract, academic, or

hypothetical questions,’ this rule is not absolute.” In re Tavares, 885 A.2d 139, 147 (R.I. 2005)

(quoting In re Stephanie B., 826 A.2d 985, 989 (R.I. 2003)). “An exception exists when the

issue before this Court is one of great public importance that, although technically moot, is

capable of repetition yet evading our review.” Id. This exception to the mootness doctrine

involves a two-pronged test. First, a petitioner must demonstrate that the case is of “extreme

public importance.” Rhode Island Laborers’ District Council, Local 1033, 960 A.2d at 533.

Circumstances that satisfy this first prong “will usually implicate ‘important constitutional rights,

matters concerning a person’s livelihood, or matters concerning citizen voting rights.’” Id. at

533-34 (quoting Cicilline v. Almond, 809 A.2d 1101, 1106 (R.I. 2002)). Second, the petitioner

must demonstrate that “the controversy is capable of repetition and will evade review.” Unistrut

Corp. v. State Department of Labor and Training, 922 A.2d 93, 99 (R.I. 2007). “A case is

‘capable of repetition yet evading review’ if there is a ‘reasonable expectation that the

complaining party [or other similarly situated individuals] would be subjected to the same action

again.’” Boyer v. Bedrosian, 57 A.3d 259, 281 (R.I. 2012) (quoting Weinstein v. Bradford, 423

U.S. 147, 149 (1975)); see also State Department of Environmental Management v.

Administrative Adjudication Division, 60 A.3d 921, 924-25 (R.I. 2012).

       After a serious consideration of the record, it is our opinion that, even if we were to

conclude that this case passes the threshold of extreme public importance, Briggs has not



                                               - 11 -
sufficiently demonstrated that it is capable of repetition yet evading review. Briggs has not been

readmitted to the Forensic Unit, and there is no indication in the record, nor was there any

indication from Briggs’s attorney at oral argument, to support a “reasonable expectation” that he

will again be subjected to an emergency removal from the Forensic Unit back to the ACI. See

Boyer, 57 A.3d at 281; see also Preiser v. Newkirk, 422 U.S. 395, 402-03 (1975) (prisoner’s due

process challenge, based on a previous transfer from a medium-security prison to a maximum-

security prison that occurred without a hearing, was moot because his allegation of another likely

transfer was based on mere speculation). Further, the record provides no support of subterfuge

or cabal on the part of the department—it was Briggs, by his own actions, who created a danger

to staff and other patients at the Forensic Unit to such a degree that the department sought his

immediate transfer back to the ACI. Significantly, it was also Briggs who delayed his hearing by

pursuing a review of the alleged procedural flaws during the emergency hearing.

           In addition, until this case—according to the department’s counsel—the department

never had petitioned the Superior Court for the emergency transfer of a patient from the Forensic

Unit back to the ACI and has not done so since. The Mental Health Advocate produced no

evidence to the contrary. The absence of any meaningful evidence as to the likelihood of

repetition would require us to engage in speculation and conjecture in order to find that the

expectation to the mootness doctrine applies—and we decline to do so. Thus, we conclude that

the “capable of repetition yet evading review” exception to mootness does not apply in this

case. 13



13
   We pause to question whether the initiation of this matter by faxed letter, rather than by
petition as required by § 40.1-5.3-9, was proper, and, if not, whether the verified petition signed
by the department’s director on November 3, 2009—supplemented with supporting documents—
cured any defects. We need not reach this issue, however, as Briggs’s claim is moot and does
not fall under the narrow mootness exception. Similarly, the Mental Health Advocate argues that
                                              - 12 -
                                                2
                                             Sanctions

       Briggs also argues that the trial justice denied his motion for Rule 11 sanctions without

providing a discussion of his reasoning and, therefore, that this issue should be remanded for

further findings. The department, however, argues that the trial justice’s decision to deny Rule

11 sanctions was supported by both the evidence and the law.

       Under Rule 11, a trial justice has discretionary authority to formulate what he or she

considers to be an appropriate sanction, but he or she must do so in accordance with the

articulated purpose of the rule: “to deter repetition of the harm, and to remedy the harm caused.”

Pleasant Management, LLC, 918 A.2d at 217 (quoting Michalopoulos v. C & D Restaurant, Inc.,

847 A.2d 294, 300 (R.I. 2004)). “As such, this Court will not reverse a trial justice’s imposition

[or denial] of sanctions for a litigant’s misconduct unless ‘the trial court based its ruling on an

erroneous view of the law or on a clearly erroneous assessment of the evidence.’” Id. (quoting

Michalopoulos, 847 A.2d at 300). Therefore, we will reverse a trial justice’s decision regarding

sanctions only if the trial justice has abused his discretion or is otherwise clearly wrong. Id.

       The Mental Health Advocate—in only four sentences—argues that we should find that

the trial justice abused his discretion because he declined to impose sanctions. However, he

offers no substantive argument regarding the manner in which the trial justice may have abused

his discretion. He simply argues that the trial justice denied the motion for Rule 11 sanctions

“without discussion” and that the trial justice should have allowed his motion because “the way

to deter future, exaggerated claims that the sky is falling is to sanction Chicken Little for



the trial justice should have analyzed the emergency transfer request under Rule 65 of the
Superior Court Rules of Civil Procedure, because, he alleges, the trial justice entertained what
was in substance a request for a temporary restraining order. This is also an issue we need not
reach because Briggs’s claim is moot.
                                                - 13 -
improving on the facts extravagantly.” In our view, this sparse assertion offers no reason for this

Court to conclude that the trial justice abused his discretion in denying the Mental Health

Advocate’s motion. See State v. Day, 925 A.2d 962, 974 n.19 (R.I. 2007) (“A mere passing

reference to an argument[,] * * * without meaningful elaboration, will not suffice to merit

appellate review.”); Wilkinson v. State Crime Laboratory Commission, 788 A.2d 1129, 1131 n.1

(R.I. 2002).

       Moreover, after reviewing the record, we note that the trial justice did provide an

extensive discussion about his assessment of the credibility of the witness testimony regarding

the genuineness of the perceived emergency and safety concerns. After summarizing each

witness’s testimony, he concluded that “Dr. Tactacan’s concern for the safety and security of the

Forensic Unit and the staff and patients [wa]s also credible and sincere,” “Nurse Benfante’s

distress [wa]s sincere,” and “[t]he concern of Dr. Tate for the safety and security of the Forensic

Unit and patients and staff in such Unit was credible and sincere.” It was based on these reasons

that the trial justice “decline[d] to find a conspiracy among [the department] staff and

administration to remove [Briggs] from the Forensic Unit at any and all costs” and denied the

motion for Rule 11 sanctions.      Accordingly, because the Mental Health Advocate’s naked

asseveration, without substantiating authority, is insufficient to place an issue before this Court,

we hold that there is no merit to this argument and that the Mental Health Advocate has failed to

demonstrate that the trial justice abused his discretion when he denied his motion for Rule 11

sanctions.

                                           Conclusion

       For the reasons set forth in this opinion, the judgment of the Superior Court is affirmed.

The papers in this case may be returned to the Superior Court.



                                               - 14 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        In re Irving Briggs.

CASE NO:              No. 2011-281-Appeal.
                      No. 2012-308-Appeal.
                      (PM 09-5598)

COURT:                Supreme Court

DATE OPINION FILED: April 4, 2013

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia JJ.

WRITTEN BY:           Associate Justice Francis X. Flaherty

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice William E. Carnes, Jr.

ATTORNEYS ON APPEAL:

                      For Appellant: John B. Lawlor, Jr., Esq.
                                     Office of the Mental Health Advocate

                      For Appellee: Dianne L. Leyden, Esq.
                                    Department of Behavioral Healthcare,
                                    Developmental Disabilities and Hospitals